DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement filed on August 30, 2019 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
A number of instances of “suitable for” language have been identified. This is intended use and any suitable component is “suitable for” performing a function if configured to do so. Examiner suggests amending the language to recite “configured to”.

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. (MPEP 2111.04, II.)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitor” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchison et al. (Pub. No. US 2011/0161560).

Claim 1:
Hutchison et al. disclose a memory system comprising: 
a memory device including a plurality of memory blocks [fig. 1 – Flash Memory (200)]
a controller suitable for controlling the memory device [fig. 1 – Controller (100)], 
wherein the controller comprises: 
a monitor suitable for monitoring valid data ratios of a first area and a second area [fig. 1 - CoProcessor (121) is suitable for monitoring valid data ratios if configured to do so];  and 
a processor suitable for comparing a first valid data ratio of the first area to a first threshold value, comparing a second valid data ratio of the second area to a second threshold value, and reallocating a target reserved memory block, which is allocated to the second area, to the first area according to the two comparison results [fig. 1 – Processor (120) is suitable for carrying out this function if configured to do so.]. 

Claim 4 (as applied to claim 1 above):
Hutchison et al. disclose:
wherein the controller further comprises a memory suitable for storing a table indicating position information of reserved memory blocks [fig. 1 – RAM (130) is suitable for carrying out this function if configured to do so]. 

Claim 6 (as applied to claim 1 above):
Hutchison et al. disclose:
wherein the processor stores map data in the first area, and stores user data in the second area [figs. 1, 9; pars. 0008-0009, 0061 – Tables are stored in a binary cache of the memory array. User data is stored in a main area of the memory array (“writing to a binary cache in the non-volatile memory” … “The table or other data structure may reside in a binary cache”)].

Claim(s) 13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair et al. (Pub. No. US 2012/0254574).

Claim 13:
Sinclair et al. disclose an operation method of a memory system which includes a memory device and a controller, the operation method comprising: 
monitoring valid data ratios of a first area and a second area within the memory device [fig. 5; pars. 0005, 0027, 0029, 0030, particularly 0029 – The amount of valid data in each layer is monitored. (“For example, the flash memory layer transfer criteria may be whether there are enough free blocks left in the flash memory layer and a total amount of valid data contained in the flash memory layer”)];  
comparing a first valid data ratio of the first area to a first threshold value [fig. 5; par. 0029 – (“the controller next determines whether the amount of valid data in the flash memory layer is above a transfer threshold”)];  
comparing a second valid data ratio of the second area to a second threshold value when the first valid data ratio is greater than or equal to the first threshold value [As per 2111.04, this limitation is not required as it is contingent on the first valid data ratio being greater than or equal to the first threshold value]
reallocating a target reserved memory block, which is allocated to the second area, to the first area when the second valid data ratio is less than the second threshold value [As per 2111.04, this limitation is not required as it is contingent on the previous limitation occurring (i.e. the comparing) and also the second valid data ratio being less than the second threshold value]. 

Claim 17 (as applied to claim 13 above):
Sinclair et al. disclose the method, further comprising:
maintaining positions of memory blocks allocated to the first area and the second area, when the first valid data ratio is less than the first threshold value [As per 2111.04, this limitation is not required as it is contingent on the first valid data ratio being less than the first threshold value]. 
 
Claim 18 (as applied to claim 13 above):
Sinclair et al. disclose the method, further comprising:
maintaining positions of memory blocks allocated to the first area and the second area, when the second valid data ratio is greater than or equal to the second threshold value [As per 2111.04, this limitation is not required as it is contingent on the second valid data ratio being greater than or equal to the second threshold value].
 
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (Pub. No. US 2012/0254574) as applied to claim 13 above, and further in view of Nakano (Pub. No. US 2008/0005530).

Claim 14 (as applied to claim 13 above):
Sinclair et al. disclose all the limitations above but do not specifically disclose the method, further comprising:
storing a table in a memory within the controller, the table indicating position information of reserved memory blocks included in the memory device. 
In the same field of endeavor, Nakano discloses:
storing a table in a memory within the controller, the table indicating position information of reserved memory blocks included in the memory device [figs. 3, 10; par. 0071, 0082-0083, particularly par. 0071 – The reserved table is stored in the RAM of the controller (“The plurality of tables (the L2P table, free table, acquired error BB table, and reserved table) stored in the central management block B1 are allocated on the RAM 25 in a write operation and the like (to be described later), and managed by the MPU 22 in the controller 12”). Pars. 0082-0083 contain description of the format of the reserved table.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sinclair et al. to include storing a number of tables, as taught by Nakano, in order to provide non-volatile storage 

Claim 19 (as applied to claim 14 above):
Sinclair et al. disclose the method, further comprising:
reallocating the target reserved memory block, which is allocated to the first area, to the second area, when the first valid data ratio is less than a third threshold value and the second valid data ratio is greater than or equal to a fourth threshold value [As per 2111.04, this limitation is not required as it is contingent on the first valid data ratio being less than a third threshold value and the second valid data ratio being greater than or equal to a fourth threshold value].

Allowable Subject Matter
Claims 2, 3, 5, 7-12, 15, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



13 March 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139